DENMAN, Circuit Judge
(concurring).
I agree with the opinion so far as its reasoning is based on a change in the tax legislation. I cannot agree that there is any distinction between these cases and the Fisher Flouring Mills Cases because in the Fisher Cases the District Court denied the temporary injunction, whereas in the present cases it was at first granted and later set aside. I am of the opinion that where a petition for a temporary injunction or supersedeas is addressed to this court, as in the Fisher Flouring Mills Cases and the present cases, for the purpose of preventing temporarily the collection of a tax which if collected would frustrate the consideration on the appeal proper of the merits of the claim for final injunctive relief, it is a matter of indifference whether a temporary injunction has or has not been denied by the District Court. To hold otherwise would make the trial court the court of final resort on the right to final injunctive relief in every case where it chooses not to restrain a single act which is about to be performed and will be performed pri- or to the hearing of the appeal. Upon a showing that the act has been performed, there is nothing left to enjoin, and the injunctive features of the appeal must be dismissed.
The statute presented to both lower courts the same questions of multiplicity of monthly refund claims and suits thereon, and indecision of the processors in their business of purchasing and selling their raw material and products described in my dissent in the Fisher Cases. The question of right to temporary or preliminary relief is the same for each court. To hold that it is a mere matter of discretion in each lower court to be sustained by us as such would be to justify the unfortunate result of denying the flour processors access to this court and granting it to the hog processors because of the differing views of the law of a Washington and a California district judge in construing the same statute.